                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                   Plaintiff,                               4:19CV3011

      vs.
                                                         MEMORANDUM
WILLIAM J. MUNN, and NELNET,                              AND ORDER
INC.,

                   Defendants.


      This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 10.) Plaintiff filed a Notice of Appeal (filing no. 9) on
March 16, 2020. Plaintiff appeals from the court’s Memorandum and Order and
Judgment dated February 24, 2020 (filing nos. 7 & 8), in which the court dismissed
this matter without prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

             (a) Leave to Proceed in Forma Pauperis . . .

                   (3) Prior Approval. A party who was permitted to
                   proceed in forma pauperis in the district-court action, or
                   who was determined to be financially unable to obtain an
                   adequate defense in a criminal case, may proceed on
                   appeal in forma pauperis without further authorization,
                   unless:

                          (A) the district court--before or after the notice of
                          appeal is filed--certifies that the appeal is not taken
                          in good faith or finds that the party is not otherwise
                          entitled to proceed in forma pauperis and states in
                          writing its reasons for the certification or finding . .
                          ..
                                          1
     The court finds that because Plaintiff proceeded IFP in the district court, she
may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (filing no. 10) is granted.

      Dated this 24th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
